Citation Nr: 1447988	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety disorder not otherwise specified (NOS), mood disorder NOS, depressive disorder NOS, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
REMAND

The Veteran served on active duty from October 2005 to August 2007.  He also had 6 months and 18 days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned at a September 2013 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.

In this case, the Veteran contends that he has a current psychiatric disability that was caused by his exposure to combat-related stressors while serving in Iraq.  (He received the Combat Action Badge.)  

Service treatment records include a September 2003 report of medical history form completed for purposes of retention in the National Guard on which the Veteran reported a history of anxiety attacks.  A December 2007 "Initial Medical Review-Annual Medical Certificate" form (DA Form 7349) and "Physical Profile" forms (DA Form 2173) dated in December 2007 and June 2008 indicate that he had developed anxiety and depression while on active duty in Iraq and that he was given profiles due to anxiety and depression.  Also, a VA primary care evaluation was conducted in September 2007 (less than a month after the Veteran's separation from service) and a PTSD screen was positive at that time.  Lay statements that have been submitted by the Veteran reveal that he has reportedly exhibited potential psychiatric symptoms ever since his return from Iraq.

A VA psychiatric examination was conducted in November 2011 to assess the nature and etiology of any current psychiatric disability and the Veteran was only diagnosed as having methamphetamine dependence, substance abuse (including alcohol, marijuana, hallucinogens, and ecstasy abuse), nicotine dependence, and antisocial personality traits.  He was not otherwise diagnosed as having any current acquired psychiatric disability.  However, VA treatment records dated from January to May 2012 include assessments of anxiety NOS, mood disorder NOS, and depressive disorder NOS.  As the examiner who conducted the November 2011 VA examination did not have an opportunity to review the additional treatment records and consider these later clinical assessments, a remand is necessary to afford the Veteran a new VA examination to assess the nature and etiology of any current psychiatric disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the September 2013 hearing, the Veteran alluded to the fact that he continued to receive VA psychiatric treatment.  The most recent VA treatment records in the claims file are contained in the Sioux Falls Vista electronic records system and are dated to August 2011 and from January to May 2012.  There are no additional treatment records included among the Veteran's paperless records. 

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability contained in the Sioux Falls Vista electronic records system and dated from August 2011 through January 2012 and from May 2012 to the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran indeed experiences an acquired psychiatric disability such as PTSD.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer all of the following questions:

(a)  What acquired psychiatric disability, if any, has the Veteran experienced since July 2011?  (If the examiner determines that the Veteran has experienced no acquired psychiatric disability (e.g., experiences only a personality disorder and/or substance abuse), this shall be explained in detail and such a conclusion shall be reconciled with other records suggesting clinical assessments of acquired disabilities since July 2011 (including anxiety NOS, mood disorder NOS, and depressive disorder NOS)).

(b)  Is it at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability was permanently aggravated beyond its natural progression during the period of service from October 2005 to August 2007?

(c)  Is it at least as likely as not (50 percent probability or more) that any current acquired psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported stressors during service, or is otherwise the result of a disease or injury in service?

(d)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since July 2011, what are the stressors that support the diagnosis?

In formulating the above-requested opinions, the examiner must acknowledge and comment on all acquired psychiatric disabilities found since July 2011 (including, but not limited to, anxiety NOS, mood disorder NOS, and depressive disorder NOS), the September 2003 report of medical history form which includes a report of anxiety attacks, the December 2007 and June 2008 "Initial Medical Review" and "Physical Profile" forms which indicate that the Veteran developed anxiety and depression in Iraq and that he was given profiles due to anxiety and depression, and the lay reports of potential psychiatric symptoms since the Veteran's return from Iraq.  

The examiner is advised that the Veteran is competent to report stressors, his symptoms, and history, and that other individuals are competent to report their observations of his symptoms.  Such statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of a specific stressor or of treatment for specific psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

